Opinion,
Mr. Justice Williams :
The plaintiff was the tenant of the defendant, and as such in possession of the premises at the northwest corner of Eighth and Green streets. He alleges that he expended money upon the premises and the business, on the promise of the defendant that the lease should be renewed, and that when the lease expired the defendant repudiated the agreement to renew, and instituted legal proceedings to recover the possession. The damages sustained by him in consequence of the refusal to renew, and his ejection from the premises, are the cause of action sued for in this case. The defendant denies that he entered into any agreement to renew, and asserts that if such agreement had been made and violated, as alleged by the plaintiff, the damages claimed for are much beyond those actually suf*34fered. In support of the latter proposition, he made an offer, the rejection of which is complained of in the second assignment of error, and raises the important question in this case. The offer was to prove that the defendant brought an action in Common Pleas No. 3 against Limbext, shortly after he had recovered possession of the premises from him, to recover a balance of rent due ; that Limbert pleaded payment, and gave notice of the special matter he intended to offer in support of the plea; that in the notice he set out the claim for damages now sued on, and stated the amount of his injury to be about one fifth of the amount now claimed. The offer was objected to by plaintiff’s counsel as “immaterial, irrelevant, and not res judicata.” The notice of special matter was objected to for the additional reason that it was “not evidence to defeat the present action.” These objections were sustained by the learned judge who tried the cause, and the whole offer was excluded.
If it be conceded, as it may well be, that the record offered did not show an adjudication upon the claim for damages for the refusal to renew the lease, it ought also to be remembered that it was not offered for that purpose. The purpose of .the offer was to show a declaration made by the plaintiff, very soon after he was put out of possession, on the subject of the extent of the injury sustained by him in consequence of the refusal to renew his lease, and the legal proceedings by which he was put out of possession. It did not conclude him on that subject, or prevent his making any explanation of the statement which the notice contained, but it was competent and relevant. The jury might not regard it as very important, but that was a question for their determination. Its admissibility was the only question before the court. The plaintiff was asserting a claim for damages, and supporting it by his own oath as a witness. Very clearly, therefore, his previous declarations upon the same subject were admissible against him, both because they were the declarations of the party, and because they affected, or tended to affect, the degree of credibility to which he was entitled as a witness. It is not necessary to cite authorities in support of a proposition so elementary.The jury had to decide whether the alleged contract for a renewal of the lease was made as alleged by the plaintiff, and, if .so, what *35damages were sustained by him in consequence of its breach. He had the right to go upon the witness stand, and give his own version of the contract, and of his losses growing out of its violation; but what he had said when off the stand, upon these subjects, was as clearly competent against him as was his testimony for him. The objections to the offer should, therefore, have been overruled, and the evidence allowed to go to the jury.
The second assignment of error is sustained, the judgment is reversed, and a venire facias de novo awarded.